NOTE: This order is nonprecedentia1.

Um'ted States Court of Appeals
for the Federal Circuit

ROBERT DONNELL DONALDSON,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent,

AND
DEPARTMENT OF HOMELAND SECURITY,

Intervenor.

2012-3161

Petition for review of the Merit Systems Protection
Board in case no. DC1221120087-W1.

ON MCTION

ORDER

Robert Donne11 Donaldson moves to designate the
Merit Systems Protection Board (Board) as the respon-
dent. The Department of Home1and Security consents to
the motion to recaption and moves to intervene in the
matter.

ROBERT DONALDSON V. MSPB 2

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board‘s decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when the
Board reaches the merits of the underlying case. Here, the
Board dismissed Donaldson’s petition for lack of jurisdic-
ti0n. Thus, the Board is the proper respondent in this
petition for review.

Accordingly,
IT Is ORDERED THAT:

(1) The motion to recaption is granted. The revised of-
flcial caption is reflected above.

(2) The Department of Homeland Security’s motion to
intervene is granted.

(3) The Merit Systems Protection Board and the De-
partment of Home1and Security should calculate their
brief due dates from the date of this order.

FOR THE COURT

 1 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Robert Donnel1 Donaldson
Joshua E. Kurland, Esq.
Jeffrey Gauger, Esq. m ma
THEFEDERAL C|RCU\T
825 SEP 1 1 2012

JAN HORBALY
CLERK